IN THE SUPREME COURT OF THE STATE OF DELAWARE


MARY DOUGHERTY,                       §
                                      §      No. 510, 2015
      Plaintiff-Below,                §
      Appellant,                      §
                                      §      Court Below: Superior Court
      v.                              §      of the State of Delaware
                                      §
BENJAMIN HIBBITS,                     §      C.A. No. N14C-05-105
                                      §
      Defendant-Below,                §
      Appellee.                       §

                         Submitted: April 13, 2016
                         Decided:   April 15, 2016

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                     ORDER

      This 15th day of April, 2016, having considered this matter on the briefs filed

by the parties, the Court has concluded that the final judgment of the Superior

Court should be affirmed for the reasons stated in its September 3, 2015

Memorandum Opinion and Order.

      NOW, THEREFORE, IT IS ORDERED that the final judgment of the

Superior Court is AFFIRMED.



                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice